               Case 3:20-cv-06649-JSC Document 17 Filed 12/31/20 Page 1 of 6




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 JEVECHIUS D. BERNARDONI (CABN 281892)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7164
 6        Facsimile: (415) 436-7234
          jevechius.bernardoni@usdoj.gov
 7
   Attorneys for FEDERAL DEFENDANTS
 8
    D. Victoria Baranetsky (SBN 311892)
 9 THE CENTER FOR INVESTIGATIVE REPORTING
   1400 65th St., Suite 200
10 Emeryville, CA 94608
   Telephone: (510) 809 3160
11 Fax: (510) 849-6141
   vbaranetsky@revealnews.org
12
   Attorneys for Plaintiffs THE CENTER
13 FOR INVESTIGATIVE REPORTING
   and ANAYANSI DIAZ-CORTES
14
                                   UNITED STATES DISTRICT COURT
15
                                 NORTHERN DISTRICT OF CALIFORNIA
16
                                       SAN FRANCISCO DIVISION
17

18   THE CENTER FOR INVESTIGATIVE                       Case No. 3:20-cv-06649-JSC
     REPORTING and ANAYANSI DIAZ-
19   CORTES,                                            INITIAL CASE MANAGEMENT STATEMENT
20           Plaintiffs,
21      v.
22   UNITED STATES DEPARTMENT OF
     JUSTICE, and UNITED STATES
23   DEPARTMENT OF STATE,
24           Defendants.
25

26           Plaintiffs, The Center for Investigative Reporting (“CIR”) and Anayansi Diaz-Cortes (“Ms. Diaz-
27 Cortes” and, together with the CIR, “Plaintiffs”), and defendants, the United States Department of Justice

28 and the United States Department of State (“Defendants”), jointly submit this Initial Case Management

     INITIAL CASE MANAGEMENT STATEMENT
     No. 3:20-cv-06649-JSC                          1
                 Case 3:20-cv-06649-JSC Document 17 Filed 12/31/20 Page 2 of 6




 1 Statement.

 2          1.       Jurisdiction and Service

 3          The Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1331. Defendants have answered

 4 the complaint. ECF No. 16. No issues exist regarding personal jurisdiction, service, or venue. 1

 5          2.       Facts

 6          Plaintiffs have sued Defendants for alleged violation of the Freedom of Information Act (“FOIA”),

 7 5 U.S.C. § 552.

 8                   a.      The FOIA Requests

 9          This case purportedly involves four separate, but substantially identical, FOIA requests submitted

10 on June 9, 2020. Each of the requests sought “all records related in whole or in part to a request for

11 assistance from the Mexican government - whether by the Mutual Legal Assistance Treaty (MLAT), letter

12 rogatory, or some other diplomatic communication - regarding the criminal case “United States of

13 America v. Pablo Vega Cuevas et al.” (14 CR 705).” See ECF No. 1-1 at p. 2 (Criminal Division Request),

14 p. 17 (DEA Request), p. 30 (EOUSA Request), and p. 33 (Department of State Request). Each of the

15 requests was limited to the time period of March 1, 2015, to April 1, 2018. Id.

16                              i. DOJ’s Criminal Division’s (“Criminal Division”) Actions

17          The Criminal Division denied Plaintiffs’ request on June 24, 2020. ECF No. 1-1 at p. 5. The

18 Criminal Division’s denial stated:
19          To the extent that non-public responsive records exist, without consent, proof of death, or
            an overriding public interest, disclosure of law enforcement records concerning an
20          individual could reasonably be expected to constitute an unwarranted invasion of personal
            privacy. See 5 U.S.C. § 552(b)(7)(C). Because any non-public records responsive to your
21          request would be categorically exempt from disclosure, this Office is not required to
            conduct a search for the requested records.
22

23 Id. Plaintiffs appealed the Criminal Division’s denial on July 7, 2020 (ECF No. 1-1 at p. 8), and the DOJ’s

24 Office of Information Policy (“OIP”) affirmed the Criminal Division’s denial on July 9, 2020 (ECF

25 No. 1-1 at p. 14).

26

27
   1
     As noted in Defendants’ Answer, EOUSA denies that Plaintiffs submitted a proper FOIA request in this
28 case and/or contends that Plaintiffs failed to exhaust their administrative remedies.

     INITIAL CASE MANAGEMENT STATEMENT
     No. 3:20-cv-06649-JSC                           2
                 Case 3:20-cv-06649-JSC Document 17 Filed 12/31/20 Page 3 of 6




 1                        ii.       DOJ’s Drug Enforcement Administration’s (“DEA”) Actions

 2          The DEA denied Plaintiffs’ request on July 30, 2020. ECF No. 1-1 at p. 20 (unsigned copy). The

 3 DEA’s denial stated:

 4          To the extent that non-public responsive records exist, without consent, proof of death (e.g.,
            a copy of a death certificate or an obituary), or an overriding public interest, disclosure of
 5          law enforcement records concerning an individual could reasonably be expected to
            constitute an unwarranted invasion of personal privacy. See 5 U.S.C. § 552(b)(7)(C).
 6          Because any non-public records responsive to your request would be categorically exempt
            from disclosure, this office is not required to conduct a search for the requested records.
 7

 8 Id. at p. 21. Plaintiffs appealed the DEA’s denial on August 13, 2020 (ECF No. 1-1 at p. 23), and the OIP

 9 affirmed the DEA’s denial on September 22, 2020.

10                              iii. DOJ’s Executive Office for United States Attorneys’ (“EOUSA”) Actions

11          EOUSA responded to Plaintiffs’ request on June 11, 2020, notifying Plaintiffs that the request was

12 deficient because it did not specify the U.S. Attorney’s Office(s) to be searched. Thus, the request does

13 not comply with EOUSA’s FOIA regulations and the instructions for FOIA requests on EOUSA’s website.

14 See https://www.justice.gov/usao/resources/making-foia-request/foia-frequently-asked-questions (last

15 visited December 23, 2020).

16          Plaintiffs deny that they received EOUSA’s June 11, 2020 response.

17                              iv. Department of State’s Actions

18          To date, the Department of State has not issued a final determination on Plaintiffs’ request.

19          3.       Legal Issues

20          The legal issues may include (1) whether Defendants’ declinations to search and assertions of

21 FOIA exemptions are proper; and (2) whether Plaintiffs are entitled to attorneys’ fees and costs in

22 connection with the instant action.

23          To the extent the parties are unable to resolve any disputes regarding the EOUSA request

24 cooperatively, EOUSA reserves the right to defend on the basis that Plaintiffs did not submit a proper

25 FOIA request and/or that Plaintiffs failed to exhaust administrative remedies.

26          4.       Motions

27          There are no prior motions. The parties anticipate that the case will be resolved through cross-

28 motions for summary judgment.

     INITIAL CASE MANAGEMENT STATEMENT
     No. 3:20-cv-06649-JSC                            3
                 Case 3:20-cv-06649-JSC Document 17 Filed 12/31/20 Page 4 of 6




 1          5.       Amendment of Pleadings

 2          No party anticipates amending its pleadings at this time.

 3          6.       Evidence Preservation

 4          The parties have reviewed the Guidelines Relating to the Discovery of Electronically Stored

 5 Information (“ESI Guidelines”) and have met and conferred pursuant to Federal Rule of Civil

 6 Procedure 26(f) regarding preservation of evidence in this action.

 7          7.       Disclosures

 8          The parties agree that initial disclosures under Federal Rule of Civil Procedure 26(a)(1)(A) are not

 9 necessary because this is a FOIA action.

10          8.       Discovery

11          To date, no discovery has been taken by any party.

12          9.       Class Actions

13          This case is not a class action.

14          10.      Related Cases

15          There are no related cases pending before this Court as defined by Local Rule 3-12.

16          11.      Relief

17          Plaintiffs seek responsive, non-exempt documents as well as reasonable attorney’s fees and

18 litigation costs. Defendants deny that Plaintiffs are entitled to any relief and seek dismissal.
19          12.      Settlement and ADR

20          The parties have conferred about ADR processes and believe that ADR is premature at this time.

21          13.      Consent to Magistrate for All Purposes

22          Whether all parties will consent to have a magistrate judge conduct all further proceedings

23 including trial and entry of judgment. _X_ Yes ___ No

24          14.      Other References

25          None applicable.

26          15.      Narrowing of Issues

27          None applicable.

28

     INITIAL CASE MANAGEMENT STATEMENT
     No. 3:20-cv-06649-JSC                            4
                Case 3:20-cv-06649-JSC Document 17 Filed 12/31/20 Page 5 of 6




 1            16.       Expedited Trial Procedure

 2            The parties do not believe that this is the type of case that can be handled under the Expedited Trial

 3 Procedure of General Order No. 64.

 4            17.       Scheduling

 5            The parties respectfully suggest the following briefing schedule for this case:

 6                  •   March 4, 2021: Defendants’ motion for summary judgment
 7                  •   April 1, 2021: Plaintiffs’ opposition to Defendants’ motion for summary judgment and
 8                      Plaintiffs’ cross-motion for summary judgment

 9                  •   April 29, 2021:   Defendants’ reply in support of Defendants’ motion for summary
10                      judgment and opposition to Plaintiffs’ cross-motion for summary judgment

11                  •   May 13, 2021: Plaintiffs’ reply in support of Plaintiffs’ cross-motion for summary
12                      judgment

13            18.       Trial

14            The parties anticipate that this action will involve purely legal issues and will be resolved by

15 motion without the need for a trial.

16            19.       Disclosure of Non-Party Interested Entities or Persons

17            As a governmental entity or agency, Defendants are exempt from the disclosure requirement of

18 Civil Local Rule 3-15. Pursuant to Local Rule 3-15, Plaintiffs filed their Certification of Interested Entities
19 or Persons on September 23, 2020, and certified that, other than the named parties, there are no interests

20 to report. See ECF No. 2. It remains true that Plaintiffs have no interests to report, other than the named

21 parties.

22            20.       Professional Conduct

23            All attorneys of record for the parties have reviewed the Guidelines for Professional Conduct for

24 the Northern District of California.

25            21.       Other matters as may facilitate the just speedy and inexpensive disposition of this

26                      matter

27            None at this time.

28 DATED: December 31, 2020                                  Respectfully submitted,

     INITIAL CASE MANAGEMENT STATEMENT
     No. 3:20-cv-06649-JSC                              5
              Case 3:20-cv-06649-JSC Document 17 Filed 12/31/20 Page 6 of 6




 1                                                       DAVID L. ANDERSON
                                                         United States Attorney
 2
                                                          /s/ Jevechius D. Bernardoni*
 3                                                       JEVECHIUS D. BERNARDONI
                                                         Assistant United States Attorney
 4
     DATED: December 31, 2020
 5
                                                         THE CENTER FOR INVESTIGATIVE
 6                                                       REPORTING
 7                                                        /s/ D. Victoria Baranetsky
 8                                                       D. Victoria Baranetsky
                                                         Attorney for Plaintiffs
 9
   *In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of perjury
10 that all signatories have concurred in the filing of this document.

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     INITIAL CASE MANAGEMENT STATEMENT
     No. 3:20-cv-06649-JSC                           6
